Case 2:20-cv-00180-JLB-MRM Document 52-6 Filed 07/29/20 Page 1 of 4 PageID 4365




               EXHIBIT 6
Case 2:20-cv-00180-JLB-MRM Document 52-6 Filed 07/29/20 Page 2 of 4 PageID 4366


                                                                        563



       1
                            ORIGINV
            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK
       2                                                          X

       3
            In re McCray Richardson, Santana, Wise and Salaam
       4    Litigation,

       5                         Case No.: 03 Civ. 9685(DAB)(RLE)

       6
                                                                  X
       7

       8                              DATE: June 17, 2013

       9                              TIME: 10:27 a.m.

      10

      11

      12

      13                 CONTINUED VIDEOTAPED EXAMINATION BEFORE TRIAL

      14    of the Plaintiff, YUSEF SALAAM, taken by the Defendants,

      15    pursuant to Notice and to the Federal Rules of Civil

      16    Procedure, held at the offices of Michael A. Cardozo, Esq.,

      17    Corporation Counsel, New York City Law Department, 100

      18    Church Street, New York, New York 10007, before a Notary

      19    Public of the State of New York.

      20

      21

      22

      23

      24

      25


           DIAMOND REPORTING    (718) 624-7200   info@diamondreporting.com
                                      563


                                                                        NYCLD 056826
Case 2:20-cv-00180-JLB-MRM Document 52-6 Filed 07/29/20 Page 3 of 4 PageID 4367


                                                                             671
                                        YUSEF SALAAM

       1    saying before.

       2       Q.       And you -- did you tell him the truth about what

       3    happened in the park?

       4       A.       I was telling him the truth, yes.

       5       Q.       And what happened next?

       6       A.       I don't really remember exactly what happened

       7    next.   But at some point in time -- you know what, I think

       8    at some point in time someone came to the door.        Someone

       9    came to the door.      I think it was -- I think it might have

      10    been Fairstein.     I think it might have been Fairstein that

      11    came to the door and whispered to him and talking.        And --

      12       Q.       Could you hear what they were saying?

      13       A.       No.

      14       Q.       Did she come in the room or was she outside of

      15    the room?

      16       A.       No, I think that -- I think she opened the door

      17    and motioned to him to come to her.        And, you know, I think

      18    he --

      19       Q.       Who is the "he" that you're referring to?

      20       A.       McKenna.

      21       Q.       Okay.

      22       A.       I think McKenna asked me how old was I.

      23       Q.       And what did you say?

      24       A.       I said, I'm fifteen.

      25       Q.       And then what happened?


           DIAMOND REPORTING       (718) 624-7200   info@diamondreporting.com
                                         671


                                                                             NYCLD 056934
Case 2:20-cv-00180-JLB-MRM Document 52-6 Filed 07/29/20 Page 4 of 4 PageID 4368


                                                                            672
                                        YUSEF SALAAM

       1       A.        I remember him cursing and

       2       Q.        Did he appear to be upset to you to --

       3       A.        Oh, he was -- he was extremely upset.

       4       Q.       -- to learn that you were fifteen?

       5       A.        Oh, yeah.   He was -- he was extremely upset.    And

       6    I remember -- I think he said something like, Can't you

       7    count?   Or something like that.        I'm like, What are talking

       8    about?

       9       Q.        And what happened -- did you have any

      10    conversation with who you believed to be ADA Fairstein at

      11    that time?

      12       A.        No.

      13       Q.        And --

      14       A.        I don't think I ever spoke to ADA Fairstein.

      15       Q.        And did they -- did McKenna leave the room at

      16    that point?

      17       A.        I think actually that was just about the time

      18    when all questioning stopped.

      19       Q.        Okay.    And when you say "questioning stopped,"

      20    were you taken someplace else?

      21       A.        I don't know when I was taken to another

      22    precinct, but at some point in time I was taken to another

      23    precinct.

      24       Q.        Did there come a time that you learned that you

      25    were actually going to be arrested?


           DIAMOND REPORTING       (718) 624-7200    info@diamondreporting.com
                                         672


                                                                            NYCLD 056935
